Order modified by fixing the values in each of the years as follows:

Year Land Building Total

1942- 43 $210,000 $340,000 $550,000
1943- 44 200,000 335,000 535.000
■ 1944r-45 200,000 330,000 530.000
and as so modified affirmed, without costs. No opinion. Present — Martin,
P. J., Townley, Glennon, Dore and Cohn, JJ.; Martin, P. J., and Cohn, J., dissent' in the following memorandum: Taking into consideration all relevant factors, we think that the order appealed from should be modified by increasing the values in each of the years as 'follows:

Year Land Building Total

1942- 43 $240,000 $460,000 $700,000
1943- 44 230.000 452.000 682,000
194A-45 230.000 444.000 674,000
Settle order on notice.